Citation Nr: 1454131	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-24 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an earlier effective date than October 7, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD) with alcohol abuse.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for rheumatoid arthritis, associated with the left and right hand, ankle and foot.


REPRESENTATION

Veteran represented by:	Bill Parker, Jr., one time representative


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973, and had subsequent reserve duty from January 1975 to January 1979. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Montgomery, Alabama. An August 2013 Board videoconference hearing was held before the undersigned Veterans Law Judge.

The Virtual VA paperless claims processing system contains records of recent VA outpatient treatment which have been considered by the RO as the Agency of Original Jurisdiction (AOJ), with the remainder of the documents in that file being either irrelevant or duplicative of the existing evidence. The Veterans Benefits Management System (VBMS) does not contain any documents.

For purpose of supplementing the record, the issues of service connection for hypertension and rheumatoid arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Prior to October 7, 2009, there is no formal or informal claim for service connection for psychiatric disability, formally or informally raised, and the 2009 claim was not filed within a year of service discharge.



CONCLUSION OF LAW

The criteria are not met for the assignment of an effective date prior to October 7, 2009 for the grant of service connection for PTSD with alcohol abuse. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.           §§ 5100, 5102, 5103A, 5107, 5126 (West 2014), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2014).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

In regard to the claim on appeal for earlier effective date for service-connected disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a notice of disagreement (NOD) with the RO's decision as to the assigned effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). In that the underlying claim for service connection for PTSD has been substantiated no further notice addressing the downstream effective date requirement is necessary.

Upon consideration of the duty to assist the Veteran there is no further action required on the part of the AOJ, because the issue at hand centers around the assigned effective date of service connection in view of evidence already of record. The Veteran has not identified any additional evidence, whether of recent or remote origin, that would have a bearing on this determination. 

Moreover, the Veteran testified at a Board videoconference hearing. The hearing focused on the elements necessary to substantiate the claim - the VLJ advised the Veteran of the elements necessary to prove his claims and elicited information regarding each claims. As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). There is no indication of any further available evidence or information which has not yet already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. 

In sum, the record reflects that the facts pertinent to the claim being decided herein have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.

Background and Analysis

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).

The specific regulatory criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).

Except as otherwise provided, the effective date of an evaluation and an award of compensation benefits that is based on an original claim, claim reopened after a final disallowance, or claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

For the grant of an original claim for service connection, the effective date is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the VA laws may be considered an informal claim provided it identifies the benefit sought.  38 C.F.R. § 3.155(a); Criswell v. Nicholson, 20 Vet. App. 501 (2006); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).

In the instant matter, the February 2011 RO rating decision on appeal granted service connection for PTSD with concomitant alcohol abuse, effective from October 7, 2009.  The RO assigned this date based upon the date of the Veteran's initial claim for service connection for the disability, which was October 27, 2009. 

The Veteran requests an earlier effective date alleging that his symptoms and his disability have been present prior to October 7, 2009. 

First, no claim was received within one year of discharge; accordingly that provision does not provide for an earlier effective date.  The Board finds that the date of claim is October 7, 2009.  There is no earlier written communication from the Veteran, either formal or informal, indicating an intent to apply for a benefit under the VA laws.  The only earlier claim is a claim for pension based upon arthritis and hypertension.  Accordingly, the date of claim is October 7, 2009.  It appears that the Veteran's psychiatric disorder was present for some time prior to October 7, 2009, but this does not provide for an earlier effective date.  The proper date is the later of those two dates.  As the Veteran did not file any earlier claim, no earlier effective date is for assignment. 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for an effective date earlier than October 7, 2009 for the grant of service connection for PTSD with alcohol abuse is denied.

REMAND

First, remand is required to attempt to obtain private medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).  This includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  At the Board hearing, the Veteran identified private records that have not yet been obtained.


Second, remand is required to obtain VA records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).  This includes making as many requests as are necessary to obtain relevant VA medical records.  38 C.F.R. § 3.159(c)(2).  At the Board hearing, the Veteran identified treatment with VA for hypertension in the 1980s.

Finally, remand is required to attempt to obtain reserve personnel and treatment records.  VA's duty to assist includes making as many requests as are necessary to obtain relevant federal records.  38 C.F.R. § 3.159(c)(2).  The Veteran testified at the Board hearing that his arthritis began during the Reserves; those records are not associated with the claims file.

Accordingly, these claims are REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records dated since August 2012 and associate them with the claims file, or in the alternative, associate copies with the Virtual VA electronic file.  Request VA records from the 1980s from all appropriate repositories and medical centers.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.	Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Specifically request an authorization to contact Dr. T from Drew, Alabama.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.	Contact the Veteran and request clarification as to the location and assignment of his reserve duty service, to particularly include the specific Army National Guard unit of which he was a member.  Then take appropriate measures to acquire any additional available service treatment records and personnel records (including, if warranted, from the proper state Adjutant General).  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.	Then review the claims file and determine if further development of these claims is warranted.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

5.	Thereafter, readjudicate the matters remaining on appeal based upon all additional evidence received. If any benefit sought on appeal is not granted, the Veteran (and any future designated representative) should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.                §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


